Exhibit 10.1

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT  

 

This First Amendment to Employment Agreement (this “Amendment”) is made and
entered into this 18th day of October, 2006, by and between RAM ENERGY
RESOURCES, INC., a Delaware corporation (the “Company”), and LARRY E. LEE, an
individual (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement dated as of May 8, 2006 (the “Agreement”); and

 

WHEREAS, the Board of Directors of the Company and the Executive have agreed
that the Agreement should be amended to reflect the intent of the parties with
respect to certain perquisites and benefits to which the Executive should be and
is entitled and which are not specifically set out in the Agreement; and

 

WHEREAS, capitalized terms used but not defined herein have the meanings
ascribed to such terms in the Agreement.

 

NOW, THEREFORE, it is hereby agreed that the Agreement should be and is hereby
amended as follows:

 

1.              Subparagraph (ix) of Section 2(b) of the Agreement is deleted in
its entirety, and the following subparagraphs (ix) though (xii) are substituted
therefor:

 

“(ix)        Term Life Insurance. During the Employment Period, the Company
shall pay 100% of the annual premium on a $5,000,000 term life insurance policy
covering the Executive as the insured (the “Policy”). The Policy shall be owned
by the Executive and the death benefit payable thereunder shall be payable to
the Executive or his designee.

 

(x)           Annual Physical Examination. During the Employment Period, the
Executive shall have the right, at the Company’s sole cost and expense, to have
an annual, comprehensive physical examination at any medical facility of
Executive’s choice located in the Continental United States, including related
diagnostic and screening tests, examinations, procedures and laboratory work.

 

(xi)         Country Club Dues/Expenses. During the Employment Period, the
Company shall pay or reimburse Executive for all monthly dues and related
membership expenses, and all Company business related charges, incurred by
Executive in connection with one (1) country club membership owned by Executive.

 

(xii)        Effect of Increases. Any increase in Base Salary, Bonus or any
other benefit or perquisite described in the foregoing Sections (i)-(xi) shall
in no way diminish any obligation of the Company under this Agreement.”

 

 

2.

In all other respects, the Agreement remains unchanged and in full force and
effect.

 

EXECUTED this 18th day of October, 2006, but effective for all purposes as of
the Effective Time.

 

“COMPANY”

 

RAM ENERGY RESOURCES, INC., a Delaware corporation

 

By: /s/John M. Longmire            

 

Senior Vice President and CFO

 

“EXECUTIVE”

 

/s/Larry E. Lee                             

 

Larry E. Lee

 

 

 

 

 